                  Case: 1:19-cv-02639-JRA Doc #: 26 Filed: 02/14/20 1 of 1. PageID #: 154

Motion granted. Pursuant to this Court's Case Management Conference Scheduling Order, "counsel are instructed to
confer and agree on three proposed dates" for the continued case management conference and provide the agreed
upon dates to the Court promptly.
 /s/ John R. Adams              IN THE UNITED STATES DISTRICT COURT
U.S. District Judge                   NORTHERN DISTRICT OF OHIO
February 14, 2020                             EASTERN DIVISION

         SAWMILL BUILDING SYSTEMS,                      )    CASE NO: 1:19-CV-02639
         INC.                                           )
                                                        )    JUDGE JOHN R. ADAMS
                  Plaintiff                             )
                                                        )
         v.                                             )    MOTION OF PLAINTIFF FOR
                                                        )    CONTINUANCE OF CASE
         ALLEGION, PLC, et al.                          )    MANAGEMENT CONFERENCE
                                                        )    SCHEDULED FOR FEBRUARY 27, 2020
                  Defendants                            )

                   Now comes Plaintiff, by and through undersigned counsel, and respectfully requests this

        Honorable Court continue the Case Management Conference scheduled for February 27, 2020.

        Counsel for Plaintiff is currently scheduled to be in Florida in a federal case (Riverside Apartments

        of Cocoa, LLC, etc., et al. v. Landmark American Insurance Company, U.S. District Middle

        District of Florida, Orlando Division Case 6:18-CV-1639) taking a deposition on February 28,

        2020 at 9:00 a.m. Counsel’s flight out of Cleveland Hopkins Airport is scheduled to leave on

        February 27, 2020 at 11:00 a.m., not affording Plaintiff’s counsel sufficient time to attend the

        hearing in the Sawmill matter in Akron, Ohio, and make it to the Cleveland airport for a 11:00 a.m.

        flight.

                   For the foregoing reasons, Plaintiff respectfully requests this Honorable Court continue the

        Case Management Conference scheduled for February 27, 2020 to a date and time convenient to

        all counsel involved and this Honorable Court.
